DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the paragraph range exceeds the 50-150 words limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a medical device within a patient” in lines 4 and 8. It is unclear if the first position detector and the second position doctors are detecting the same medical device within the same patient or a different medical device within a different patient.
Claim 4 recites the limitation "the audio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "guidance system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15-16, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143969) in the view of Deladi (US Pub No. 20130245433).

Regarding claim 1, Chen teaches A detection system comprising (Figure 1, element 100, Para. 0027): a processor (Figure 1, element 103, Para. 0027) ; a first position detector device having a sensor configured to detect the position (Figure 1, element 102a, Para. 0028), the first position detector device comprising a first transceiver (Figure 1, element 102a, Para. 0028), further wherein the first position detector device is operatively coupled to the processor (Figure 1, elements 102a and 103, Para. 0027); a second position detector device having a sensor configured to detect the position, the second position detector device comprising a second transceiver (Figure 1, element 102b, Para. 0028), further wherein the second position detector device is operatively coupled to the processor (Figure 1, elements 102b and 103, Para. 0027); and a memory device storing instructions which when executed by the processor, cause the processor to (para. 0030): (i) instruct the first position detector device to transmit a sound signal through the first transceiver (para. 0033); (ii) receive a signal from the second position detector device relating to the distance between the first position detector device and the second position detector device (para. 0032); and (iii) calculate the distance between the first position detector device and the second position detector device (para. 0032).
However Chen fails to explicitly teach a medical device position detection, detects the position of a medical device within a patient's body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Deladi to provide a medical device position detection. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that might affect the position of the medical device. Therefore, doing so will increase the accuracy of the system.

Regarding claim 2, Chen teaches The medical device position detection system of claim 1, wherein system further comprises a third position detector device (para. 0036), the third position detector device comprising a third transceiver (para. 0036), further wherein the third position detector device is operatively coupled to the processor (para. 0036).
However, Chen fails to explicitly teach that the position detector is configured to detect the position of a medical device within a patient.
Deladi, in the same field of endeavor in the subject of location determination apparatus, teaches the position detector is configured to detect the position of a medical device within a patient (para. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Deladi to provide a position detector to detect the position of the medical device within the patient. In 

Regarding claim 3, Chen teaches The position detection system of claim 2, wherein when the first position detector device transmits a sound signal through the first transceiver (para. 0028) , the processor is configured to receive a signal from the third position detector device relating to the distance between the first position detector device and the third position detector device (para. 0036), and calculate the distance between the first position detector device and the third position detector device (para. 0036).  

Regarding claim 4, Chen teaches The position detection system of claim 1, wherein each transceiver comprises an electromechanical device configured to generate a sound within the audio or ultrasonic range (para. 0028).

Regarding claim 5, Chen teaches The position detection system of claim 1, wherein the transmitted signal is a sound in the audio or ultrasonic range (para. 0028).

Regarding claim 6, Chen teaches The position detection system of claim 5, wherein the processor is configured to calculate the distance between the first position detector device and the second position detector device based on the time-of-flight of the sound signal from the first transceiver to the second transceiver (para. 0033).

Regarding claim 7, Chen teaches The position detection system of claim 1, wherein the memory device stores additional instructions which when executed by the processor (para. 0030), cause the processor to: (i) instruct the second position detector device to transmit a signal through the second transceiver (para. 0028); (ii) receive a signal from the first position detector device relating to the distance between the second position detector device and the first position detector device (para. 0032); and (iii) calculate the distance between the second position detector device and the first position detector device (para. 0032).

Regarding claim 8, Chen teaches The position detection system of claim 7, wherein the system further comprises a third position detector device configured to detect the position of a patient, the third position detector device comprising a third transceiver (para. 0036), further wherein the third position detector device is operatively coupled to the processor (Figure 5, element 203), further wherein the memory device stores instructions which when executed by the processor, cause the processor to (para. 0030): (i) instruct the third position detector device to transmit a signal through the third transceiver (para. 0036); (ii) receive a signal from the first position detector device and/or the second position detector device relating to the distance 21HAY-3247 (202258) between the third position detector device and the respective first and/or second position detector device (para. 0036); and (iii) calculate the distance between the third position detector device and the respective first and/or second position detector device (para. 0036).
However, Chen fails to explicitly teach that the position detector is configured to detect the position of a medical device within a patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Deladi to provide a position detector to detect the position of the medical device within the patient. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that might affect the position of the medical device. Therefore, doing so will increase the accuracy of the system.

Regarding claim 9, Chen teaches The position detection system of claim 8, wherein when the processor instructs one position detector device to transmit a sound signal through its respective transceiver (para. 0033), the other two position detector devices both receive the sound signal via the receiver and each sends a signal to the processor relating to the distance between the transmitting position detector device and its respective receiving detector device (paras. 0032 and 0036).

Regarding claim 10, Chen teaches The position detection system of claim 1, wherein the signal transmitted through the first transceiver is a sound at a frequency (paras. 0028 and 0045).
However, Chen fails to explicitly teach transceiver is a sound at a frequency in a range from about 5 kilohertz to about 40 kilohertz.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Deladi to provide a transceiver with a sound at a frequency of 5 Kilohertz to about 40 Kilohertz. It is obvious to adjust the range from 1MHz to 10kHz to 40kHz since both are obtaining signals from the body to further obtain information. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding claim 15, Chen teaches The position detection system of claim 1, wherein each of the position detector devices further comprises a wireless communication device configured to communicate wirelessly with the processor (para. 0027, ex: Wifi). 

Regarding claim 16, Chen teaches The position guidance system of claim 1, wherein each of the position detector devices is configured to communicate with the processor via a wired connection (para. 0037).

Regarding claim 22, Chen teaches A method of determining distances between medical device position detector devices, the method comprising steps of (para. 0033): providing a first position detector device having a sensor configured to detect the position of a patient's body (Figure 1, element 102a, Para. 0028), the first position detector 23HAY-3247 (202258) device comprising a first 
However Chen fails to explicitly teach a medical device position detection, detects the position of a medical device within a patient's body.
Deladi, in the same field of endeavor in the subject of location determination apparatus, teaches a medical device position detection (Figure 1, para. 0040), detects the position of a medical device within a patient's body (Figure 1, para. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Deladi to provide a medical device position detection. In order to track the position of the medical device, one would want to track the position of the patient body to detect any movement that 

Regarding claim 23, Chen teaches The method of claim 22, wherein the transmission signal is at least one time stamped sound signal configured to be received by the second transceiver of the second position detector (paras. 0032-0033), further wherein the second position detector measures the time that the second transceiver receives the transmission signal (paras. 0032-0033).

Regarding claim 24, Chen teaches The method of claim 23, wherein the step calculating the distance between the first position detector device and the second position detector device comprises the processor calculating the distance between the first position detector device and the second position detector device based on the time-of-flight of the transmission signal (para. 0033).

Regarding claim 25, Chen teaches The method of claim 22, further comprising steps of: providing a third position detector device having a sensor configured to detect the position of a medical device within a patient (para. 0036), the third position detector device comprising a third transceiver (para. 0036), wherein the third position detector device is operatively coupled to the processor (Figure 5, element 203); placing the third position detector device in a predetermined arrangement on a target with respect to the first position detector and the second position detector (para. 0036);  24HAY-3247 (202258)receiving, at the third ultrasonic transceiver, the 

Regarding claim 26, Chen teaches The method of claim 25, further comprising steps of: generating a transmission signal via the second transceiver (paras. 0036 and 0045), wherein the transmission signal is received by the third transceiver (paras. 0036 and 0045); sending a signal from the third position detector device to the processor relating to the transmission signal received by the third ultrasonic transceiver (para. 0036); and calculating the distance between the second position detector device and the third position detector device (para. 0036).

Regarding claim 27, Chen teaches The method of claim 25, further comprising steps of: generating a transmission signal via the third transceiver (paras. 0036, 0045, and 0053), wherein the transmission signal is received by the first transceiver and/or the second transceiver (paras. 0036, 0045, and 0053), sending a signal from the first position detector device and/or the second position detector device to the processor relating to the received transmission signal (para.0032); and calculating the distance between the third position detector device and the first position detector device and/or the second position detector device (para. 0036).

Claims 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143969) in the view of Deladi (US Pub No. 20130245433) and in the view of Baumer (US Pub No. 20050124902).

Regarding claim 11, Chen teaches The medical device position detection system of claim 1, wherein each position detector device is configured to be affixed to a target (para. 0028).
However, Chen in the view of Deladi fails to explicitly teach a housing. 
Baumer, in the same field of endeavor in the subject of sensor system, teaches a housing (figure 1, paras. 0018-0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the teachings of Baumer to provide a housing. Doing so would protect the sensors from any external distraction that might affect its accuracy. 

Regarding claim 12, Chen in the view of Deladi teaches The medical device position detection system of claim 11, however, fails to explicitly teach wherein each housing comprises a covered opening on a top surface of the housing.
Baumer, in the same field of endeavor in the subject of sensor system, teaches a covered opening (figure 1, paras. 0018-0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the 

Regarding claim 13, Chen teaches The medical device position detection system of claim 11, wherein each transceiver is disposed within each respective position detector device (para. 0028).
However, Chen in the view of Deladi fails to explicitly teach a housing. 
Baumer, in the same field of endeavor in the subject of sensor system, teaches a housing (figure 1, paras. 0018-0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the teachings of Baumer to provide a housing. Doing so would protect the sensors from any external distraction that might affect its accuracy. 

Regarding claim 14, Chen teaches The medical device position detection system of claim 11, wherein the sensor of each position detector device comprises a receiver unit configured to receive a signal related to the position of the medical device within a patient (para. 0028).
However, Chen in the view of Deladi fails to explicitly teach a housing. 
Baumer, in the same field of endeavor in the subject of sensor system, teaches a housing (figure 1, paras. 0018-0019)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the 

Regarding claim 17, Chen teaches The medical device position guidance system of claim 1, wherein each position detector device further comprises a sound signal receiver (para 0028).
However, Chen in the view of Deladi fails to explicitly teach signal receiver on an external surface of the position detector device. 
Baumer, in the same field of endeavor in the subject of sensor system, teaches a signal receiver on an external surface of the position detector device (figure 1, paras. 0018-0019 and claim 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the teachings of Baumer to provide a signal receiver on an external surface of the position detector device. Doing so would enable the receiver to collect the sound signals better.

Claims 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143969) in the view of Deladi (US Pub No. 20130245433) and in the view of Chung (US Patent No. 10754419).

Regarding claim 18, Chen teaches A position detector device comprising: a transceiver configured to send and receive one or more sound signals (para. 0028); wherein the transceiver is configured to be operatively coupled to a processor (para. 0027).

Chung, in the same field of endeavor in the subject of pose tracking system with electromagnetic position tracker, teaches electromagnetic signal receiver unit (col 7, lines 18-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the teachings of Chung to provide an electromagnetic signal receiver unit. Doing so would increase the accuracy of the position detection system.

Regarding claim 21, Chen teaches The position detector device of claim 18, further comprising a sound signal receiver configured to be operatively coupled to the processor (para. 0028).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. 20180143969) in the view of Deladi (US Pub No. 20130245433) and in the view of Baumer (US Pub No. 20050124902) and in the view of Chung (US Patent No. 10754419).

Regarding claim 19, Chen teaches The medical device position detector device of claim 18, however, Chen in the view of Deladi fails to explicitly teach further comprising a housing surrounding the transceiver and the electromagnetic signal receiver unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi to incorporate the teachings of Baumer to provide a housing. Doing so would protect the sensors from any external distraction that might affect its accuracy.
However, Chen in the view of Deladi and Baumer fails to explicitly teach an electromagnetic signal receiver unit.
Chung, in the same field of endeavor in the subject of pose tracking system with electromagnetic position tracker, teaches electromagnetic signal receiver unit (col 7, lines 18-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi and Baumer to incorporate the teachings of Chung to provide an electromagnetic signal receiver unit. Doing so would increase the accuracy of the position detection system.

Regarding claim 20, Chen teaches The medical device position detector device of claim 19, however, Chen in the view of Deladi and Baumer fails to explicitly teach further comprising shielding between the transceiver and the electromagnetic signal receiver unit configured to prevent electromagnetic signal interference between the transceiver and the electromagnetic signal receiver unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in the view of Deladi and Baumer to incorporate the teachings of Chung to provide a shielding. Doing so would increase the accuracy of the reception of the signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793